Citation Nr: 0119551	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  92-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of postoperative residuals of a ruptured right 
testicle, currently evaluated as 10 percent disabling.  

2.  Evaluation of residuals of a cervical spine injury with 
anterior fracture of C3 and degenerative disc disease at C3-
C4, currently evaluated as 10 percent disabling.  

3.  Evaluation of residuals of a lumbar spine and right hip 
injury with secondary degenerative disc disease of L4-5 and 
L5-S1, evaluated as 10 percent disabling prior to September 
24, 1996.

4.  Evaluation of residuals of a lumbar spine and right hip 
injury with secondary degenerative disc disease of L4-5 and 
L5-S1, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1985.  The veteran claimed service connection for 
several disabilities in December 1987, and in pertinent part, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for the disabilities whose ratings 
are currently on appeal in June 1988, and assigned them each 
10 percent ratings.  The veteran appealed the pertinent June 
1988 rating decisions to the extent they denied disability 
ratings exceeding 10 percent for each of the disability 
claims on appeal.  In March 2000, the RO increased the 
veteran's disability rating from 10 to 20 percent for his 
service-connected lumbar spine and right hip injury 
residuals, effective from September 24, 1996, the date of a 
VA examination.  Since this increase did not constitute a 
full grant of the benefit sought, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board of Veterans' Appeals (Board) remanded the claims to 
the RO for additional development in September 1994 and April 
1996.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) for any of the 
claims on appeal.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a ruptured right 
testicle are consistent with no more than a scar which is 
tender and painful on objective demonstration.  Neither 
removal of both testicles, nor complete atrophy of both 
testicles, nor epididymo-orchitis with recurrent urinary 
tract infections, nor tuberculous epididymo-orchitis is 
shown.

2.  The veteran's service-connected cervical spine injury 
with anterior fracture of C3 and degenerative disc disease at 
C3-C4 residuals are clinically manifested by demonstrable 
deformity of the C3 vertebral body and no more than slight 
limitation of motion and tenderness in the cervical spine 
area. 

3.  From 1987 to September 24, 1996, the veteran's lumbar 
spine and right hip injury residuals with secondary 
degenerative disc disease of L4-5 and L5-S1 included some 
deficiencies in lower extremity sensation and deep tendon 
reflexes, as well as some right thigh atrophy, consistent 
with moderate lumbar spine intervertebral disc syndrome.

4.  From September 24, 1996 to the present, the veteran's 
service-connected lumbar spine and right hip injury residuals 
with secondary degenerative disc disease of L4-5 and L5-S1 
included weakness of the left quadriceps and left great toe 
muscles, some decreased deep tendon reflexes in the left 
lower extremity, and some right thigh and calf atrophy.  They 
produced disability consistent with no more than moderate 
lumbar spine intervertebral disc syndrome or moderate 
limitation of motion or moderate functional impairment.

5.  The veteran has pain in his right hip region with slight 
limitation of motion of the hip but no X-ray evidence of 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative residuals of a ruptured right 
testicle have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 4.115 and 4.118, Diagnostic Codes 
7523, 7524, 7525, and 7804 (2000).

2.  The criteria for a 20 percent rating, but not higher, for 
residuals of a cervical spine injury with anterior fracture 
of C3 and degenerative disc disease at C3-C4 have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5290, 5293 
(2000). 

3.  For the period from December 16, 1987 to September 24, 
1996, the criteria for a 20 percent rating, but not higher, 
for residuals of a lumbar spine and right hip injury with 
secondary degenerative disc disease of L4-5 and L5-S1 have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).

4.  For the period from September 24, 1996 to present, the 
criteria for a disability rating in excess of 20 percent for 
residuals of a lumbar spine and right hip injury with 
secondary degenerative disc disease of L4-5 and L5-S1 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case and supplemental statements 
of the case, informing him of the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  The veteran has not 
referenced any unobtained evidence that might be relevant to 
his claims.  There are of record VA treatment reports and VA 
examination reports, as well as a VA fee-basis examination 
report, which are adequate for rating purposes, and the 
veteran was afforded the opportunity to provide testimony 
during a hearing before VA, and he elected not to do so.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  The veteran was permitted to submit as much 
evidence as he desired.  In this case, the Board finds that 
VA has complied with the duty to assist and the duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  It 
is concluded that VA's actions meet the requirements of VCAA. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.  Moreover, as the Board finds 
that the directives of VCAA have been complied with regarding 
VA's duties to notify and to assist the appellant, the Board 
finds that the appellant has not been prejudiced by the 
Board's consideration of the merits of his claims, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claims.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.

Fenderson

The matters of concern herein stem from the veteran's appeals 
regarding the RO's decisions on his original compensation 
claims which were received at the RO on December 16, 1987.  
For each of the disability decisions on appeal, the veteran 
is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The RO found that the cervical spine and right 
testicle disabilities have been 10 percent disabling each 
since December 1987, but it has staged the veteran's rating 
for his service-connected low back/right hip disability, 
finding that it was 10 percent disabling before September 24, 
1996 and 20 percent disabling as of September 24, 1996.  
Accordingly, the issues with respect to the low back/right 
hip are whether a rating in excess of 10 percent is warranted 
for the low back/right hip disability for the period from 
December 16, 1987 to September 23, 1996 and whether an 
evaluation in excess of 20 percent is warranted for this 
disability for the period from September 24, 1996 to the 
present.  

Merits

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Right testicle.

A September 1980 service medical record indicates that the 
veteran was seen for complaints of pain after a horse fell on 
him.  Clinically, his scrotum was ruptured and his testicle 
was extruded, and he had a soft tissue injury in the right 
lower quadrant in the inguinal area.

On VA examination in February 1988, he reported that his 
right testicle had been sewn back into his scrotum during 
service, and that the right testicle had been very tender 
since then.  Clinically, he had a healed three inch surgical 
scar.  

The RO assigned the veteran a 10 percent disability rating 
for this disability in June 1988.  

VA medical records are contained in the claims folder.  At 
the time of a VA examination in March 1989, an earlier March 
1989 VA sperm count had been normal, and the veteran stated 
that he had been told that the tenderness was from scar 
tissue.  The right testicle was of normal consistency but 
slightly tender.  

On VA examination in March 1991, the right testicle was again 
tender and it seemed like it was slightly smaller than the 
left one.  

On VA examination in June 1991, the veteran had a well healed 
scar on his scrotum, both testicles were present, and there 
was slight tenderness on pressure of the right testicle, 
which appeared slightly smaller than the left one.  

On VA examination in September 1996, clinically, the veteran 
had normal male external genitalia, and his testicles were 
normal and flat in consistency and about three to five 
centimeters in diameter.  There was no evidence of testicular 
atrophy.  The diagnosis was no evidence of hypogonadism by 
clinical criteria.  

On VA genitourinary examination in July 1999, the veteran 
reported occasional tenderness in the area of his right 
scrotal and groin injury.  Clinically, both testes were 
descended and the epididymis on the right was somewhat tender 
to palpation and enlarged.  There were no spermatoceles 
appreciated.  The assessment was right scrotal tenderness.  

The Board notes that the veteran is being compensated at the 
10 percent rate for tenderness and pain in the area of the 
right testicle repair scar, and that 10 percent is the 
maximum rating assignable for a tender and painful scar under 
Diagnostic Code 7804.  Therefore, further consideration of 
Diagnostic Code 7804 would be of no benefit to the veteran.  

The provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7524 
provide for a noncompensable rating in the event of removal 
of one testicle, and a 30 percent rating in the event of 
removal of both.  Diagnostic Code 7524 is not applicable, 
however, as the veteran has not had removal of either 
testicle.  They are both present according to the evidence.

The RO also considered Diagnostic Code 7523, which permits a 
noncompensable rating when there has been complete atrophy of 
one testicle and a 20 percent rating when there has been 
complete atrophy of both testicles.  

In this case, the evidence does not show or nearly 
approximate complete atrophy of both testicles.  The evidence 
instead shows that the left testicle is normal in size, and 
that the right one is either normal, or perhaps slightly 
smaller than normal.  Complete atrophy of both testicles is 
not shown.  Under these circumstances, an evaluation under 
Diagnostic Code 7523 is not warranted. 

The RO also considered rating the veteran's disability under 
new Diagnostic Code 7525 (2000).  That provision indicates 
that epididymo-orchitis is to be rated as urinary tract 
infection.  The evidence does not show that the veteran has 
had any urinary tract infections during the rating period.  
Moreover, a 10 percent rating would require a urinary tract 
infection necessitating long term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  As urinary tract infections have not 
been shown, an increased rating under this Diagnostic Code is 
not warranted.  

Consideration of the claim under old Diagnostic Code 7525 
[see 38 C.F.R. § 4.115a, Diagnostic Code 7525 (1992)] is also 
necessary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board concludes that it may consider the claim under old 
Diagnostic Code 7525 without prejudice to the veteran even 
though the RO has not expressly done so, given the old 
Diagnostic Code's content and the evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) and Soyini.  

Old 38 C.F.R. § 4.115a, Diagnostic Code 7525 (1992) provides 
for a 100 percent rating for tuberculous epididymo-orchitis.  
Service medical records indicate that the veteran's 
disability came about as a result of being physically injured 
in a horse accident.  The veteran does not have tuberculous 
epididymo-orchitis, and so the old Diagnostic Code is of no 
assistance to him.  

The preponderance of the evidence establishes that there is 
tenderness and no other compensable disability.  There is no 
doubt to be resolved, and a higher rating is not warranted.

Facts for cervical spine and lumbar spine/right hip

Service medical records document treatment for low back, 
right hip area, and cervical spine complaints.  

In August 1981, the veteran was in a motor vehicle accident 
and complained of neck pain in the right posterior and left 
anterior areas and mild decreased sensation on the sole of 
his right foot.  Clinically, he had tender right posterior 
paraspinous muscles in the C5-C7 area with muscle spasm.  
X-rays revealed reversal of the cervical curvature and slight 
deformity of the anterior superior surface of the C3 
vertebral body which was compatible with a compression 
fracture.  There was no nerve involvement.  

In February 1983, the veteran had tenderness of the lumbar 
region with muscle spasm and normal deep tendon reflexes and 
no motor sensory changes.  In April 1985, he had good motor 
and sensory in both lower extremities except for the left 
extensor hallucis longus and extensor digitus longus and in 
the peroneals.   There were no ankle jerks elicitable 
bilaterally and his knee jerks were 1+/4.  His gait was 
antalgic.  

VA medical records are contained in the claims folder.  

On VA examination in February 1988, the veteran reported 
injuring his right hip and back at the time of the horse 
accident in 1980, and he complained of continued pain on 
rotating his neck since being injured in service.  He stated 
that sometimes he could not move his right hip easily.  
Clinically, there was no pain on pressure of the lumbar back, 
no spasm of the lumbar paravertebral muscles, and no 
malalignment of the lumbar spine.  Range of motion of the 
lumbar spine was forward flexion to 75 degrees, extension 
backward to 18 degrees, lateral flexion to 10 degrees, and 
lateral rotation to 20 degrees.  Deep tendon reflexes were 2+ 
and there was no atrophy, weakness, fasciculation, or sensory 
loss.  The thighs and calves had equal circumferences.  He 
walked with a normal gait.  His right hip abducted to 37 
degrees and flexed to 105 degrees.  His cervical spine flexed 
to 60 degrees, extended backwards to 40 degrees, and 
laterally flexed and rotated to 32 degrees.  There was no 
swelling or localized heat of the neck, but it was slightly 
tender to palpation.  X-rays of the right hip were normal.  
X-rays of the lumbar spine revealed a slightly borderline 
narrower disc space at L4-L5 which probably represented an 
underlying low grade degeneration of the disc.  Otherwise the 
spine was normal.  X-rays of the cervical spine revealed a 
very mild kyphosis of the upper cervical spine at C3.  
Otherwise, the cervical spine was normal.

On VA examination in March 1989, the veteran had a relatively 
normal gait and posture.  Range of motion of the cervical 
spine was to 35 degrees in forward flexion, backward 
extension, lateral flexion, and lateral rotation.  The spine 
was not malaligned.  Lumbar spine forward flexion was to 90 
degrees, lateral flexion was to 30 degrees, and backward 
extension was to 10 degrees, and the veteran was able to 
squat nearly fully and could stand on his toes and heels.  
Ankle deep tendon reflexes were +1 as were knee deep tendon 
reflexes with reinforcement.  There was no weakness on 
dorsiflexing the great toes and there were no sensory 
deficits noted on examination of the lower limbs.  Hip 
flexion was to 115 degrees bilaterally.  Circumference of the 
thighs at their lower thirds was 23 inches on the left and 22 
inches on the right.  The calves were 18 inches bilaterally 
at corresponding levels.  X-rays revealed deformity of the C3 
vertebral body, narrowing of the L4-5 and possibly also of 
the L5-S1 intervertebral disc spaces, and mild anterior 
osteophyte formation throughout the lower lumbar spine.  The 
vertebral bodies were normally aligned.  X-rays of the right 
hip were normal.

On VA examination in June 1991, the veteran's upper 
extremities had no atrophy or sensory loss.  His lumbar back 
had tenderness on pressure and no spasm.  It forward flexed 
to 65 degrees, extended backwards to 20 degrees, laterally 
flexed to 20 degrees, and laterally rotated to 20 degrees.  
His cervical spine flexed to 45 degrees, extended to 40 
degrees, laterally flexed to 30 degrees, and rotated to 45 
degrees.  There was no pain on pressure of the neck and no 
spasm of the cervical paravertebral muscles and the cervical 
spine was normally aligned.  He walked normally with a normal 
gait and no limp.

On VA examination in April 1995, the veteran stated that 
sometimes his neck locked up and pain shot down his arms.  
Clinically, the cervical spine flexed and extended to 40 
degrees.  Rotation was to 40 degrees, as was flexion to the 
left.  Flexion to the right was to 35 degrees.  Deep tendon 
reflexes of the upper extremities were sluggish throughout 
but symmetrical, and there was no evidence of skeletal muscle 
atrophy or weakness.  The lumbar spine flexed to 75 degrees, 
extended to 25 degrees, laterally flexed to 30 degrees 
bilaterally and rotated to 40 degrees bilaterally.  The hips 
flexed to 120 degrees.  Ankle and knee deep tendon reflexes 
were not elicited even with reinforcement.  There was a 
slight hypesthesia to pinprick in the right great toe but 
there was no weakness on dorsiflexing the great toes.  There 
was no weakness of the quadriceps musculature.  The 
circumferences of the thighs at their lower thirds were 23 
inches bilaterally and the calves at corresponding levels 
were 18 inches bilaterally.  The spine was not malaligned and 
there were no spasms of the lumbar paravertebral muscles.  
The veteran could squat to nearly full range.  X-rays of the 
cervical spine and right hip were normal and X-rays of the 
lumbosacral spine revealed degenerative changes and disc 
space narrowing.

On VA examination in September 1996, the veteran's lumbar 
spine flexed to 70 degrees, extended to 20 degrees, laterally 
flexed to 35 degrees to the left and to 40 degrees to the 
right, and rotated to 40 degrees bilaterally.  The veteran 
was able to squat fully and he could stand on his toes and 
heels.  Right hip flexion was to 120 degrees.  Knee deep 
tendon reflexes were 2+ on the right and +1 on the left and 
there was hypesthesia to pinprick on the lateral aspect of 
the left thigh, left foreleg, and left foot.  There was 
weakness of the left quadriceps musculature and of the 
dorsiflexors and plantar flexors of the left great toe.  This 
was suggestive of an L5-S1 radiculopathy from disc disease.  
The circumferences of the thighs at their lower levels were 
21 3/4 inches on the left and 21 1/2 inches on the right.  
The circumferences of the calves were 17 3/4 inches on the 
left and 17 1/2 inches on the right.  There were no cervical 
spine neurological problems.  The upper limbs were well 
developed and muscular and had equal muscle strength 
bilaterally.  The remainder of the musculoskeletal system and 
neurological status was normal.  X-rays of the hips and 
cervical spine were normal.  X-rays of the lumbar spine 
revealed mild degenerative disc disease at L4-L5-S1.  

A VA fee-basis examination was conducted in July 1999.  The 
veteran complained of pain radiating down his arms and legs.  
Clinically, there was tenderness to palpation in the lower 
back and no definite spasm noted.  The lumbar spine flexed to 
60 or 75 degrees, extended to 15 or 18 degrees, laterally 
flexed to 10 or 20 degrees, and rotated to 20 degrees 
bilaterally.  There was tenderness in the lower back area but 
no definite spasm.  Deep tendon reflexes were 2+ at the knee 
and ankle.  The veteran reported decreased sensation of his 
entire left leg in a stocking glove manner.  There was no 
atrophy, weakness, or fasciculation noted.  Motor evaluation 
was normal.  The veteran had limitation of motion due to pain 
on internal rotation and external rotation of the hips.  He 
walked with an antalgic gait and used a cane in his right 
hand for his "right hip".  He had a full range of motion of 
his cervical spine, with flexion to 65 degrees, extension to 
50 degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 50 degrees.  There was no 
tenderness to palpation of the neck and no spasm.  X-rays of 
the hip were normal.  

Analysis

Cervical spine

38 C.F.R. § 4.71a, Diagnostic Code 5285 provides for at least 
a 10 percent rating to be assigned when there is demonstrable 
vertebral body deformity.  38 C.F.R. § 4.71, Diagnostic Code 
5285.  The March 1989 VA examination X-ray report showed 
demonstrable deformity of the veteran's C3 vertebral body.  
Accordingly, at least a 10 percent rating is warranted in 
light of this.  

Diagnostic Code 5285 also indicates that vertebral fractures 
are to be rated based on limitation of motion and muscle 
spasm.  Limitation of motion of the cervical spine which is 
slight warrants a 10 percent rating.  Limitation of motion of 
the cervical spine which is moderate warrants a 20 percent 
rating.  Limitation of motion of the cervical spine which is 
severe warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  The RO considered these provisions 
also.

The veteran has had slight limitation of motion of his 
cervical spine during most of the rating period.  Based on 
all of the evidence, it appears that on average, the veteran 
has slight limitation of motion of his cervical spine but no 
muscle spasm.  As such, an additional 10 percent is 
assignable based on slight limitation of motion.  

The RO also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  The Board concludes that the degree of functional 
impairment which is present is no more than slight, including 
due to factors listed in 38 C.F.R. §§ 4.40 and 4.45 (2000).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  An increased evaluation may be based 
on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity, or 
atrophy of disuse.  The applicable regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14 (2000), do 
not forbid consideration of a higher rating based on 
functional limitation.  Id.  However, functional impairment 
must be adequately supported by clinical findings.  A little 
used part of the musculoskeletal system may be expected to 
show evidence of disuse either through atrophy, the condition 
of the skin, absence of normal callosity, or the like.  
38 C.F.R. § 4.40.  

There is no pain on motion, swelling, weakness, muscle spasm, 
excess fatigability, incoordination, or atrophy in the 
veteran's cervical spine or upper extremity musculature such 
as would support functional impairment consistent with more 
than slight limitation of motion or functional impairment due 
to cervical spine injury.  The veteran's neck was slightly 
tender on VA examination in February 1988, but there was no 
swelling or increased heat.  On VA examination in June 1991, 
there was no pain on pressure of the neck and no muscle 
spasm.  There was no muscle atrophy or weakness on VA 
examination in April 1995.  The September 1996 VA examination 
report indicated that the upper extremity development and 
strength were normal.  There was no tenderness or muscle 
spasm of the neck on VA examination in July 1999.  Therefore, 
functional impairment consistent with more than slight 
limitation of motion of the cervical spine is not shown.

The RO considered the veteran's cervical spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome also.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief, warrants a 60 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks, with intermittent 
relief, warrants a 40 percent rating.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  Mild intervertebral disc 
syndrome warrants a 10 percent rating, and postoperative 
cured intervertebral disc syndrome warrants a noncompensable 
rating.  

The veteran's cervical spine disability is not consistent 
with more than mild intervertebral disc syndrome.  The 
veteran complained of pain radiating down his arms on VA 
examinations in April 1995 and July 1999, and he is competent 
to provide evidence of pain and its location, as it does not 
require medical expertise to feel pain or say where it is 
located.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, 
the Board concludes that the findings and conclusions about 
neurological problems, reached by the medical examiners after 
examining the veteran, are more probative, since they were 
from skilled medical professionals.  There was only one time 
when the veteran's reflexes were sluggish in his upper 
extremities, in April 1995, and there was no evidence of 
muscular weakness or atrophy in the upper extremities then or 
at other times.  Moreover, the VA examiner in September 1996 
stated that there were no cervical spine neurological 
problems, and no muscle spasm has been shown over the entire 
rating period.  Moreover, clinically, there has been no 
sensory loss in the upper extremities, and the September 1996 
VA


examiner found the veteran's upper extremity strength and 
muscular development were normal and concluded that there 
were no cervical spine neurological problems.

In light of the above, a 20 percent rating, but not a rating 
higher than 20 percent, is warranted for the veteran's 
service-connected cervical spine disability, pursuant to 
Diagnostic Codes 5285 and 5290.  

Lumbar spine

The veteran's lumbar spine/right hip disability is rated as 
10 percent disabling prior to September 24, 1996.

The RO considered Diagnostic Code 5293.  When intervertebral 
disc syndrome is pronounced, as manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, a 60 percent evaluation is assigned.  If 
intervertebral disc syndrome is severe, with recurring 
attacks with intermittent relief, a 40 percent evaluation is 
assigned.  When intervertebral disc syndrome is moderate with 
recurring attacks, a 20 percent evaluation is granted.  If 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, it appears that the veteran has had moderate 
intervertebral disc syndrome since he filed his claim.  The 
Board notes that in April 1985, which was shortly before the 
rating period, the veteran had motor and sensory deficits in 
his left extensor hallucis longus and extensor digitus longus 
and in his peroneals.  No ankle jerks were elicitable 
bilaterally, knee jerks were 1+/4, and he had an antalgic 
gait.  The veteran's neurological status was a little bit 
better on VA examination in March 1989, as his ankle and knee 
deep tendon reflexes were +1.  However, his right thigh was 
one inch smaller in circumference than his left one.  

The veteran's neurological status was again deficient on VA 
examination in April 1995, to the extent that ankle and knee 
deep tendon reflexes were not elicitable even with 
reinforcement.  In September 1996, the same left lower 
extremity findings which were documented shortly before the 
rating period were reported, and they were said to be 
suggestive of an L5-S1 radiculopathy from disc disease.

In light of all of the above, the Board believes that 
approximately moderate intervertebral disc syndrome was 
present during the first part of the rating period.  
Diagnostic Code 5293.

However, severe intervertebral disc syndrome was not shown 
during the first part of the rating period or thereafter.  On 
VA examination in February 1988, there was no lumbar muscle 
spasm, atrophy, or weakness present, deep tendon reflexes 
were 2+, and the veteran's gait was normal.  In March 1989, 
the veteran could squat to nearly a full range and stand on 
his toes and heels and he had no weakness on dorsiflexing the 
great toes and no sensory deficits.  On VA examination in 
June 1991, there was no tenderness to pressure, and there was 
no spasm.  The veteran's ankle and knee deep tendon reflexes 
could not be elicited on VA examination in April 1995 but 
there was no weakness of the great toes or of the quadriceps 
musculature, and there was no spasm.  On VA examination in 
September 1996, the veteran could squat fully and stand on 
his toes and heels, he had weakness of the left quadriceps 
and left great toe dorsiflexors and plantar flexors, his deep 
tendon reflexes at the knee were 2+ and 1+ right and left 
respectively, and his right thigh and calf were only 1/4 inch 
less in circumference than his left ones.  On VA fee-basis 
examination in July 1999, he had no spasm in his low back, 
his deep tendon reflexes were 2+ at the knee and ankle, and 
no atrophy or weakness was noted.  There was limitation of 
motion of the hips due to pain, and he was using a cane for 
hip pain.  

Next, a higher rating than 20 percent could not be assigned 
under Diagnostic Code 5295 for the first part of the rating 
period or thereafter.  The next higher rating under 
Diagnostic Code 5295, which the RO considered, is 40 percent.  
When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  With lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in a standing position, a 20 percent 
rating is assigned.

The veteran did not nearly approximate Diagnostic Code 5295's 
40 percent criteria before September 24, 1996 or thereafter.  
Instead, the degree of disability more nearly approximated 
its 20 percent criteria.  The veteran's lateral spine motion 
was equal bilaterally on each of the occasions it was 
examined before September 24, 1996, there was only a 5 degree 
lateral flexion difference on VA examination in September 
1996, and the spine flexed equally laterally on VA fee-basis 
examination in July 1999.  Also, the spine was not malaligned 
and X-rays over the rating period have not shown a list of 
the whole spine to one side or the other, so listing of the 
whole spine to one side or the other is not shown.  While 
X-rays have shown osteoarthritic changes and narrowing of the 
disc spaces, as well as mild degenerative disc disease at L4-
L5-S1, the veteran has not had abnormal mobility on forced 
motion or marked limitation of forward bending on any of the 
examinations.  Moreover, there was no muscle spasm on VA fee-
basis examination in July 1999, and muscle spasm on extreme 
forward bending is part of the criteria for a 20 percent 
rating under Diagnostic Code 5295.

The RO also considered Diagnostic Code 5292.  A higher rating 
than 20 percent could not be assigned under Diagnostic Code 
5292 before September 24, 1996 or afterward.  When limitation 
of motion in the lumbar spine is shown to be severe, a 40 
percent evaluation is assigned.  If limitation of motion in 
the lumbar spine is moderate, a 20 percent evaluation is 
assigned.  For slight limitation of motion in the lumbar 
spine, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  Prior to September 24, 1996, 
the veteran could flex his lumbar spine to between 65 and 90 
degrees, extend it to between 10 and 25 degrees, laterally 
bend it to between 10 and 30 degrees, and laterally rotate it 
to between 20 and 40 degrees.  On VA examinations in 
September 1996 and July 1999, the veteran's lumbar spine 
flexion was to between 60 or 70 and 75 degrees, extension was 
to between 15 or 18 and 20 degrees, lateral flexion was to 
between 10 and 40 degrees, and lateral rotation was to 
between 20 and 40 degrees.  

The Board has also considered whether, before September 24, 
1996 or thereafter, severe functional impairment including 
due to pain, weakness, slowed motion, incoordination, 
fatigability, less or more motion than normal, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing was present.  Functional 
loss due to the factors listed in 38 C.F.R. §§ 4.40 and 4.45, 
supported by adequate pathology, is to be adequately 
compensated.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  The provisions of 38 C.F.R. § 4.40, while indicating 
that parts which are functionally impaired must be considered 
to be seriously disabled, indicate that a little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

In this case, the veteran had no spasm or back pain on 
pressure, and no atrophy or weakness, and he walked with a 
normal gait on VA examination in February 1988.  On VA 
examination in March 1989, he could squat almost completely 
and could stand on his heels and toes, and he had no weakness 
of the great toes.  His left thigh was one inch larger than 
his right one but his calves were equal and he had only 
slight tenderness of the lumbar back on pressure.  Moreover, 
there was no swelling, localized heat, or spasm, and he 
walked normally and had a normal gait and no limp.  On VA 
examination in April 1995, there was no weakness of the great 
toes or of the quadriceps and the thigh and calf 
circumferences were equal.  There was no muscle spasm and the 
veteran could almost fully squat.  On VA examination in 
September 1996, the veteran was able to squat fully and could 
stand on his toes and heels even though he had weakness of 
the left quadriceps and great toe muscles and his left thigh 
and calf were 1/4 inch greater in circumference than the 
right thigh and calf.  The remainder of the musculoskeletal 
system was normal.  On VA fee-basis examination in July 1999, 
there was no back muscle spasm and there was no atrophy or 
weakness present even though the veteran had limitation of 
motion of the hips due to pain, walked with an antalgic gait, 
and was using a cane.  Motor evaluation was normal.  In light 
of the above, the Board concludes that overall, no more than 
moderate functional impairment has been present during the 
rating period due to factors listed in 38 C.F.R. §§ 4.40 and 
4.45.

The question has been raised as to whether or not to assign a 
separate rating for right hip disability.  The RO considered 
that question in March 2000.  The Board concludes that there 
is no need to assign a separate rating for right hip 
disability at this time.  In the absence of X-ray evidence of 
arthritis, the veteran's limitation of motion of the right 
hip is noncompensable under Diagnostic Codes 5251 (provides 
for 10 percent rating when thigh extension is limited to 5 
degrees), 5252 (provides for a 10 percent rating when thigh 
flexion is limited to 45 degrees), and 5253 (provides for a 
10 percent rating when the disabled person can not adduct his 
thigh so that the legs can be crossed, or if thigh rotation 
is limited so that the affected leg can not toe-out more than 
15 degrees).  See also 38 C.F.R.  §§ 4.31, 4.59, 4.71a, 
Diagnostic Code 5003 (2000) and Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  Moreover, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 compensate the 
veteran for sciatic neuropathy and characteristic pain.  
Compensating the veteran's painful hip motion separately 
under the guise of 38 C.F.R. §§ 4.40 and 4.45 in the absence 
of X-ray evidence of arthritis would constitute pyramiding, 
which is prohibited.  38 C.F.R. § 4.14 (2000).

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, the entire rating period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
concludes that the disabilities addressed have not 
significantly changed during the claim period and so uniform 
evaluations are appropriate in this case.

As the preponderance of the evidence is against disability 
ratings greater than those indicated to be warranted above, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied to the extent that disability ratings 
greater than those indicated herein are sought.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
degree of disability present for each disability more nearly 
approximates the criteria for the ratings indicated herein 
than the criteria for any higher ratings.  Accordingly, 
38 C.F.R. § 4.7 (2000) (provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned) is not 
for favorable application.

Cervical Spine and possible improvement

The record establishes that a vertebral body deformity of the 
cervical spine has not recently been identified.  At the 
same, time, it has not expressly been ruled out.  Rather than 
grant a staged rating on the basis of improvement, the RO is 
at liberty to schedule an examination and confirm that the 
vertebral body deformity no longer exists.

ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of a ruptured right testicle is denied.

A 20 percent disability rating is granted for residuals of a 
cervical spine injury with anterior fracture of C3 and 
degenerative disc disease at C3-C4, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  

A 20 percent disability rating is granted for residuals of a 
lumbar spine and right hip injury with secondary degenerative 
disc disease of L4-5 and L5-S1 for the entirety of the rating 
period prior to September 24, 1996, subject to the 
controlling regulations applicable to the payment of monetary 
awards.


A disability rating in excess of 20 percent for residuals of 
a lumbar spine and right hip injury with secondary 
degenerative disc disease of L4-5 and L5-S1 for the entirety 
of the rating period is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

